STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

OAT TRUSTEE, LLC SOLELY IN NO. 2022 CW 0299
ITS CAPACITY AS TRUSTEE FOR

GIROD TITLING TRUST PAGE 1 OF 2
VERSUS

ELITE INVESTMENT GROUP LLC,
JASON ADAMS, AND WORLEY
CLAIMS SERVICES, LLC JUNE 21, 2022

 

In Re: Elite Investment Group, LLC, Highland Ventures, LLC,
and Jason C. Adams, applying for supervisory writs,
2lst Judicial District Court, Parish of Tangipahoa,
No. 2020-0000447.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED IN PART WITH ORDER; WRIT NOT CONSIDERED IN
PART. The portion of the trial court’s September 16, 2021
judgment, which sustained the Exception of Res Judicata filed by
Oat Trustee, LLC, Solely in its Capacity as Trustee for Girod
Titling Trust (“Girod”) and dismissed the reconventional demands
of Elite Investment Group, LLC, Highland Ventures, LLC, and
Jason Adams against Girod with prejudice, is a final appealable
judgment. See La. Code Civ. P. arts. 1841; 1915(A) (1). In
addition, although relators’ notice of intent to take
supervisory writs references the judgment denying their motion
for new trial, this court considers a request for review of the
denial of a motion for new trial as an appeal of the judgment on
the merits as well, when it is clear from the appellants’ brief
they intended to appeal the merits of the case. See Jackson v.
Wise, 2017-1062 (La. App. 1st Cir. 4/13/18), 249 So.3d 845, 849,
writ denied, 2018-0785 (La. 9/21/18), 252 So.3d 914. Therefore,
as to the Motion for New Trial and the underlying judgment, the
writ is granted for the limited purpose of remanding the case to
the trial court with instructions to grant relators, Elite
Investment Group, LLC, Highland Ventures, LLC, and Jason Adams,
a devolutive appeal pursuant to the pleading that notified the
trial court of their intention to seek writs. See In re Howard,
941 So.2d 195, 197 (La. 1989) (per curiam). Additionally, a copy
of this court’s order is to be included in the appellate record.

As to the portion of the trial court’s February 17, 2022
judgment, which denied the Motion to Test Sufficiency of
Sequestration Bond filed by defendants, Elite Investment Group,
LLC, Jason C. Adams, and Highland Ventures, LLC, the writ is not
considered. Relators failed to provide a copy of the judge’s
reasons for judgment (if written); a copy of each pleading on
which the judgment, order, or ruling was founded, including the
petition(s) and the Motion to Test Sufficiency of Sequestration
Bond; a copy of any opposition and any attachments thereto filed
by a party in the trial court or a statement by relators that no
opposing written document was filed; a copy of the pertinent
court minutes; and signed return date order, in violation of
Uniform Rules of Louisiana Courts of Appeal, Rule 4-5(C) (7),
(8), (9), (10), and (11). This court further requires relators
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0299

PAGE 2 OF 2

to provide a complete copy of the transcript of the hearing on
January 31, 2022, if any new application is filed.

Supplementation of this writ application and/ or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2- 18.7 & 4-9.

In the event relators seek to file a new application with
this court, it must contain all pertinent documentation,
including documentation to show that the original writ
application was timely, the missing items noted above, and must
comply with Uniform Rules of Louisiana Courts of Appeal, Rule 2-
12.2. Any new application must be filed on or before July 05,
2022 and must contain a copy of this ruling.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A. ond

DEPUTY CLERK OF COURT
FOR THE COURT